UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1694



CURTIS B. FINK, SR.,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Dennis L. Howell,
Magistrate Judge. (1:04-cv-00266)


Submitted:   February 21, 2007            Decided:   March 15, 2007


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


V. Lamar Gudger, III, GUDGER & GUDGER, P.A., Asheville, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Sidney P. Alexander, Assistant United States Attorney,
Rami M. Vanegas, Special Assistant United States Attorney, Robert
J. Triba, Chief Regional Counsel, Boston, Massachusetts, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Curtis B. Fink, Sr., appeals the magistrate judge’s order

affirming     the   Commissioner’s      denial    of   disability   insurance

benefits and supplemental security income.*              We must uphold the

decision    to   deny   benefits   if    the     decision   is   supported   by

substantial evidence and the correct law was applied.                  See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).   We have thoroughly reviewed the administrative record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the magistrate judge. See Fink v. Barnhart, No. 1:04-cv-

00266 (W.D.N.C. filed Apr. 18, 2006; entered Apr. 19, 2006).                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




     *
      The parties consented to jurisdiction of the magistrate
judge. See 28 U.S.C. § 636(c) (2000).

                                     - 2 -